Title: To Thomas Jefferson from William C. C. Claiborne, 6 November 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Orleans 6. November 1805.
                  
                  Since my last letter, I have made with Colonel Freeman an arrangement concerning the regular Guards, which I trust will put an end to those complaints heretofore exhibited by the Citizens.
                  The troops stationed here, have I believe conducted themselves as well as an army ever did similarly situated; but it is impossible for any Commander to maintain Discipline among men posted in a City, where the temptations to dissipation are so various, and the means of evading the attention of Officers, so easy. For these therefore, and other reasons detailed in my official letter to the Secretary of State of the 5. instant, I advised the removal of the army from New-Orleans.
                  My friend Mr. Graham has set out for Pensacola, and will deliver in person my letter to Governor Folch; his answer will probably be interesting, and shall be immediately transmitted to the Secretary of State, who I presume will have received, before this reaches you, a copy of my communication to Governor Folch.
                  I sincerely hope that you will be enabled to bring to an amicable termination, our present differences with Spain.—No man more than myself appreciates the blessing of Peace, or would more sincerely regret an event which would entangle the United States in those disputes which promise, for many years, to involve Europe in the miseries of war,—But if Spain should not be inclined to be just towards us, and hostilities should commence, there is no American Citizen who more than myself would rejoice in an opportunity to manifest in the field, my devotion to the interest and honor of my Country.
                  Friend Briggs left this City on yesterday for Natchez; he has lately been the object of abuse—and like all others, who are unused to attacks of this kind, he discovers a share of mortification; he has however, a consolation which will in the end reconcile him even to calumny, and I am sure his good name will not be injured,—I believe him to be a faithful Officer, and an honest man—and, of his abilities to discharge the Trust committed to him, there can be no doubt!
                  Accept the best Wishes of Dear Sir, Your faithful friend!
                  
                     William C. C. Claiborne 
                     
                  
               